DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 10-12, 13-22, and 24-25 are allowed

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, and 10, Kagata teaches at least in figure 13:
wherein:
the first conductivity type is a P type and the second conductivity type is an N type (claim states that the first and second conductivity type are the p and n type accordingly), 
the first drain region (2b)  has a doping concentration of the order of 1x1016 at/cm3 (¶ 0046, where 8.0x1015 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05); 
the first body region (4) has a doping concentration of the order of 1x1016 at/cm3 (¶ 0049, where 1.0x1017 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05); and 
the portion of the semiconductor body (3) having the first conductivity type has a doping concentration of the order of 1x1016 at/cm3 (¶ 0047, where 8.0x1015 is in the order of 1x1016, or close enough that one would not expect a material difference; MPEP 2144.05);

	Kagata does not teach:
the first source region has a doping concentration of the order of 1x1016 at/cm3; 

Kagata teaches:
the first source region (5) has a doping concentration of the order of 1x1020 at/cm3; 
	Regarding claim 13,
The prior art does not teach the claimed structure as the prior art does not teach the first conductivity portion extends from the first metallization layer to the second metallization layer. Examiner understands the limitation of this claim to be there cannot be intervening layer, and the prior art teaches intervening layers.
Regarding claim 24,
Claim 24 is allowable because the prior art does not teach the claimed structure. Where claim 24 is claiming a left and right drain region, the prior art, Huang, teaches a central drain region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822